DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Applicants’ claims of 8 October 2020 are entered.
	Claims 1-18 are pending and are being examined on the merits.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1. Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, 9, 16, 30, and 33 of U.S. Patent No. 10,835,574 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘574 patent claims overlapping compositions and methods.
	The instant application is a continuation of the ‘574 patent. As a result, the provisions of 35 U.S.C. 121 concerning the double patenting shield do not apply.
	The ‘574 patent claims a pharmaceutical composition containing a polypeptide of SEQ ID NO: 1 that is identical to SEQ ID NO: 1 as instantly claimed (see e.g. claim 1). The ‘574 patent also claims that the composition contains an excipient containing sodium chloride and sodium phosphate (see e.g. claim 1). Sodium phosphate is a buffer. Therefore, ‘574 anticipates claim 1.
	With respect to claim 2, as set forth above ‘574 claims inclusion of sodium chloride.
	With respect to claim 3, the ‘574 patent claims sodium chloride at 25-100 mM (see e.g. claim 1).
	With respect to claim 4, as set forth above the ‘574 patent claims inclusion of sodium phosphate. 
	With respect to claim 5, the ‘574 patent claims that the sodium phosphate is present at 10-100 mM (see e.g. claim 1).
	With respect to claim 6, the ‘574 patent claims a pH of 6.5-7.5 (see e.g. claim 3).
	With respect to claim 7, the ‘574 patent claims that the peptide is present at 1-400 mg/mL (see e.g. claim 2).
	With respect to claim 8, the ‘574 patent claims that the peptide binds to C5 with a KD of from about 0.1-1 nM (see e.g. claim 4)
	With respect to claim 9, the ‘574 patent claims that the peptide blocks production of C5a following activation of the alternative pathway of complement activation (see e.g. claim 5).
	With respect to claim 10, the ‘574 patent claims that the peptide blocks formation of the MAC following activation of the classical pathway, alternative pathway, or lectin pathway of complement activation (see e.g. claim 6).
	With respect to claim 11, as set forth above the ‘574 patent already claims a peptide concentration encompassing 40 mg/mL.
	With respect to claim 12, as set forth above the ‘574 patent already claims a sodium chloride concentration encompassing 75.7 mM.
	With respect to claim 13, as set forth above the ‘574 patent already claims a sodium phosphate concentration encompassing 50 mM.
	With respect to claim 14, the ‘574 patent claims a method of inhibiting hemolysis by administering the pharmaceutical composition of claim 1 to a subject in need, as well as a method of treating PNH (see e.g. claims 9 and 30). Both constitute treating a complement-related disorder, anticipating claim 14.
	With respect to claim 15, the ‘574 patent claims IV and SC administration (see e.g. claims 16 and 30).
With respect to claim 16, the ‘574 patent does not explicitly claim that subjects were previously vaccinated against Neisseria meningitides. However, the Federal Circuit has found that lack of an explicit claim to a method of use does not preclude a double patenting rejection if an identical use to an identical composition is disclosed in the reference patent:
A claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use (Sun Pharmaceutical. Industries, Ltd.  v. Eli Lilly & Co., 611 F.3d 1381 (Fed. Cir. 2010)).

	The ‘574 patent discloses an identical use, anticipating claim 16 (see e.g. Example 12).
	With respect to claim 17, the ‘574 patent claims prior administration of eculizumab (see e.g. claim 33). 
	With respect to claim 18, the ‘574 patent claims an autoinjector device (see e.g. claim 8).

2. Claims 1-6, 8-10, and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 13-15, 16, 18, and 19 of U.S. Patent No. 10,106,579 B2 in view of Anonymous (“Formulation” cambridgemedchemconsulting.com/resources/formulation.html, published 17 February 2012, hereafter referred to as Anonymous).
The ‘579 patent claims a peptide of SEQ ID NO: 194, which is identical to SEQ ID NO: 1 as claimed (see e.g. claims 1, 10, and 13). The ‘579 patent further claims inclusion in a composition with a carrier or excipient (see e.g. claims 14 and 15). The ‘579 patent claims inhibition of C5 cleavage in a subject, where the subject has a complement-related disease (see e.g. claims 16, 18, and 19). 
The difference between ‘579 and the claimed invention is that ‘579 does not claim that the carrier or excipient is sodium chloride and sodium phosphate.
Anonymous discloses that the first choice for intravenous formulations is normal saline at pH 4-8 and a buffer strength of 10 mM or lower (see e.g. 3rd paragraph). Anonymous also discloses that pH and tonicity should be kept close to physiological values of pH 7-8 and buffering of 1-10 mM (see e.g. 4th paragraph). A phosphate buffer of pH 7.4 is disclosed as being similar to physiological pH (see e.g. 8th paragraph). Excipients that are commonly included are disclosed to be 0.9% NaCl (see e.g. “Excipients” section). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of ‘579 containing SEQ ID NO: 194 as part of a composition with buffered saline having about 0.9% NaCl (100 mM) and 10 mM sodium phosphate at pH 7.4 as in Anonymous. The skilled artisan would be motivated to do so because the excipient is a buffered saline, i.e. a routine and common excipient for drug formulations via injectable routes. There would have been a reasonable expectation of success because usage of such excipient formulations in the art for delivery of protein and peptide compositions is well known and routine, with the skilled artisan expecting that delivery of SEQ ID NO: 194 via a PBS solution would be successful for preparation of the claimed composition. The invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
With respect to claims 2-6, as set forth above the Anonymous art indicates the proper levels of sodium phosphate, sodium chloride, and pH levels in the PBS solution. 
With respect to claims 8-10, these claim limitations represent inherent features of SEQ ID NO: 1. As further evidence these properties are present in the SEQ ID NO: 194 of ‘579, see above with respect to the ‘574 patent showing each is present in SEQ ID NO: 1. 
With respect to claims 12 and 13, the levels of sodium phosphate and sodium chloride disclosed by Anonymous encompass the range as claimed.
With respect to claim 14, as set forth above the ‘579 patent claims treatment of complement-related disorders.
With respect to claim 15, the Anonymous art suggest IV administration of drug formulations. 

3. Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 13-15, 16, 18, and 19 of U.S. Patent No. 10,106,579 B2 in view of Anonymous (“Formulation” cambridgemedchemconsulting.com/resources/formulation.html, published 17 February 2012) as applied to claim 1 above, and further in view of Rao et al. (USP 9,956,353 B2, published 1 May 2018, priority to 29 March 2011, hereafter referred to as ‘353).
	The relevance of ‘579 and Anonymous is set forth above. The difference between the prior art references and the claimed invention is that neither teaches an autoinjector device.
	The ‘353 patent teaches an autoinjector or autoinjector pen containing a liquid therapeutic agent, including SOLIRIS/eculizumab (see e.g. Col.7 line 64 to Col.8 line 34, Col.9 lines 5-11, 35-41, and 63). As one of ordinary skill in the art recognizes, eculizumab is a C5 inhibitory antibody functioning to prevent activation of C5a and C5b. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the composition of ‘579 and Anonymous containing SEQ ID NO: 1 in a PBS buffer for injection could have been placed into an autoinjector used by ‘353 to administer a composition with the same target of C5. The skilled artisan would have found a rationale to place the composition in an autoinjector for (1) ease of delivery and (2) because the peptide of ‘579 and the eculizumab of ‘353 target the same pathways for conversion of C5 into C5a and C5b. There would have been a reasonable expectation of success because placing therapeutics into autoinjector devices was known in the art, and the smaller size of the ‘579 peptide as compared to the antibody of ‘353 would make them highly likely to be successfully administered via an autoinjector process. The invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

4. Claims 1-6, 8-10, 12-15, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, and 20 of U.S. Patent No. 10,328,115 B2 in view of Anonymous (“Formulation” cambridgemedchemconsulting.com/resources/formulation.html, published 17 February 2012).
The ‘115 patent claims a method of reducing hemolysis by administering a C5 inhibitor comprising residues 9-12 of SEQ ID NO: 192 (see e.g. claim 1). The ‘115 patent further claims that the peptide comprises SEQ ID NO: 194, which is identical to SEQ ID NO: 1 as claimed (see e.g. claim 11). Co-administration of eculizumab is also claimed (see e.g. claim 20).
The difference between ‘115 and the claimed invention is that ‘115 does not claim inclusion of a carrier or excipient and that they are sodium chloride and sodium phosphate.
The relevance of Anonymous is set forth above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of treatment of ‘115 containing SEQ ID NO: 194 as part of a composition with buffered saline having about 0.9% NaCl (100 mM) and 10 mM sodium phosphate at pH 7.4 as found in Anonymous. The skilled artisan would be motivated to do so because the excipient is a buffered saline, i.e. a routine and common excipient for drug formulations via injectable routes. There would have been a reasonable expectation of success because usage of such excipient formulations in the art for delivery of protein and peptide compositions is well known and routine, with the skilled artisan expecting that delivery of SEQ ID NO: 194 via a PBS solution would be successful for preparation of the claimed composition. The invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
With respect to claims 2-6, as set forth above the Anonymous art indicates the proper levels of sodium phosphate, sodium chloride, and pH levels in the PBS solution. 
With respect to claims 8-10, these claim limitations represent inherent features of SEQ ID NO: 1. As further evidence these properties are present in the SEQ ID NO: 194 of ‘115, see above with respect to the ‘574 patent showing each is present in SEQ ID NO: 1. 
With respect to claims 12 and 13, the levels of sodium phosphate and sodium chloride disclosed by Anonymous encompass the range as claimed.
With respect to claim 14, as set forth above the ‘115 patent claims reduction of hemolysis, which can reasonably be considered a complement-related disorder.
With respect to claim 15, the Anonymous art suggest IV administration of drug formulations. 
With respect to claim 17, as set forth above the ‘115 patent claims administration of eculizumab. 

5. Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, and 19 of U.S. Patent No. 10,328,115 B2 in view of Anonymous (“Formulation” cambridgemedchemconsulting.com/resources/formulation.html, published 17 February 2012) as applied to claim 1 above, and further in view of Rao et al. (USP 9,956,353 B2, published 1 May 2018, priority to 29 March 2011).
	The relevance of ‘115 and Anonymous is set forth above. The difference between the prior art references and the claimed invention is that neither teaches an autoinjector device.
	The ‘353 patent teaches an autoinjector or autoinjector pen containing a liquid therapeutic agent, including SOLIRIS/eculizumab (see e.g. Col.7 line 64 to Col.8 line 34, Col.9 lines 5-11, 35-41, and 63). As one of ordinary skill in the art recognizes, eculizumab is a C5 inhibitory antibody functioning to prevent activation of C5a and C5b. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the composition of ‘115 and Anonymous containing SEQ ID NO: 1 in a PBS buffer for injection could have been placed into an autoinjector used by ‘353 to administer a composition with the same target of C5. The skilled artisan would have found a rationale to place the composition in an autoinjector for (1) ease of delivery and (2) because the peptide of ‘115 and the eculizumab of ‘353 target the same pathways for conversion of C5 into C5a and C5b. There would have been a reasonable expectation of success because placing therapeutics into autoinjector devices was known in the art, and the smaller size of the ‘115 peptide as compared to the antibody of ‘353 would make them highly likely to be successfully administered via an autoinjector process. The invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

6. Claims 1-6, 8-10, and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,123,399 B2 in view of Anonymous (“Formulation” cambridgemedchemconsulting.com/resources/formulation.html, published 17 February 2012).
The ‘399 patent claims treatment of hemolysis in a subject by administering SEQ ID NO: 1 (see e.g. claim 1). SEQ ID NO: 1 is identical to SEQ ID NO: 1 as claimed.
The difference between ‘399 and the claimed invention is that ‘399 does not claim inclusion of a carrier or excipient and that they are sodium chloride and sodium phosphate.
The relevance of Anonymous is set forth above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of treatment of ‘399 containing SEQ ID NO: 1 as part of a composition with buffered saline having about 0.9% NaCl (100 mM) and 10 mM sodium phosphate at pH 7.4 as found in Anonymous. The skilled artisan would be motivated to do so because the excipient is a buffered saline, i.e. a routine and common excipient for drug formulations via injectable routes. There would have been a reasonable expectation of success because usage of such excipient formulations in the art for delivery of protein and peptide compositions is well known and routine, with the skilled artisan expecting that delivery of SEQ ID NO: 1 via a PBS solution would be successful for preparation of the claimed composition. The invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
With respect to claims 2-6, as set forth above the Anonymous art indicates the proper levels of sodium phosphate, sodium chloride, and pH levels in the PBS solution. 
With respect to claims 8-10, these claim limitations represent inherent features of SEQ ID NO: 1. As further evidence these properties are present in the SEQ ID NO: 1 of ‘399, see above with respect to the ‘574 patent showing each is present in SEQ ID NO: 1. 
With respect to claims 12 and 13, the levels of sodium phosphate and sodium chloride disclosed by Anonymous encompass the range as claimed.
With respect to claim 14, as set forth above the ‘399 patent claims treatment of hemolysis, which can reasonably be considered a complement-related disorder.
With respect to claim 15, the Anonymous art suggest IV administration of drug formulations. 

7. Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,123,399 B2 in view of Anonymous (“Formulation” cambridgemedchemconsulting.com/resources/formulation.html, published 17 February 2012) as applied to claim 1 above, and further in view of Rao et al. (USP 9,956,353 B2, published 1 May 2018, priority to 29 March 2011).
	The relevance of ‘399 and Anonymous is set forth above. The difference between the prior art references and the claimed invention is that neither teaches an autoinjector device.
	The ‘353 patent teaches an autoinjector or autoinjector pen containing a liquid therapeutic agent, including SOLIRIS/eculizumab (see e.g. Col.7 line 64 to Col.8 line 34, Col.9 lines 5-11, 35-41, and 63). As one of ordinary skill in the art recognizes, eculizumab is a C5 inhibitory antibody functioning to prevent activation of C5a and C5b. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the composition of ‘399 and Anonymous containing SEQ ID NO: 1 in a PBS buffer for injection could have been placed into an autoinjector used by ‘353 to administer a composition with the same target of C5. The skilled artisan would have found a rationale to place the composition in an autoinjector for (1) ease of delivery and (2) because the peptide of ‘399 and the eculizumab of ‘353 target the same pathways for conversion of C5 into C5a and C5b. There would have been a reasonable expectation of success because placing therapeutics into autoinjector devices was known in the art, and the smaller size of the ‘399 peptide as compared to the antibody of ‘353 would make them highly likely to be successfully administered via an autoinjector process. The invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

8. Claims 1-6, 8-10, and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 12, 17, and 20 of U.S. Patent No. 10,588,936 B2 in view of Anonymous (“Formulation” cambridgemedchemconsulting.com/resources/formulation.html, published 17 February 2012).
The ‘936 patent claims reduction of complement activity associated with coagulation by administering a polypeptide comprising residues 9-12 of SEQ ID NO: 192 (see e.g. claim 1 and 12). The ‘936 patent further claims SEQ ID NO: 194, which is identical to SEQ ID NO: 1 as instantly claimed (see e.g. claims 11 and 12). Treatment of PNH is also claimed (see e.g. claim 17).
The difference between ‘936 and the claimed invention is that ‘936 does not claim inclusion of a carrier or excipient and that they are sodium chloride and sodium phosphate.
The relevance of Anonymous is set forth above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of treatment of ‘936 containing SEQ ID NO: 194 as part of a composition with buffered saline having about 0.9% NaCl (100 mM) and 10 mM sodium phosphate at pH 7.4 as found in Anonymous. The skilled artisan would be motivated to do so because the excipient is a buffered saline, i.e. a routine and common excipient for drug formulations via injectable routes. There would have been a reasonable expectation of success because usage of such excipient formulations in the art for delivery of protein and peptide compositions is well known and routine, with the skilled artisan expecting that delivery of SEQ ID NO: 194 via a PBS solution would be successful for preparation of the claimed composition. The invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
With respect to claims 2-6, as set forth above the Anonymous art indicates the proper levels of sodium phosphate, sodium chloride, and pH levels in the PBS solution. 
With respect to claims 8-10, these claim limitations represent inherent features of SEQ ID NO: 194. As further evidence these properties are present in the SEQ ID NO: 194 of ‘936, see above with respect to the ‘574 patent showing each is present in SEQ ID NO: 1. 
With respect to claims 12 and 13, the levels of sodium phosphate and sodium chloride disclosed by Anonymous encompass the range as claimed.
With respect to claim 14, as set forth above the ‘936 patent claims treatment of PNH, which can reasonably be considered a complement-related disorder.
With respect to claim 15, the Anonymous art suggest IV administration of drug formulations. 

9. Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 12, 17, and 20 of U.S. Patent No. 10,588,936 B2 in view of Anonymous (“Formulation” cambridgemedchemconsulting.com/resources/formulation.html, published 17 February 2012) as applied to claim 1 above, and further in view of Rao et al. (USP 9,956,353 B2, published 1 May 2018, priority to 29 March 2011).
	The relevance of ‘936 and Anonymous is set forth above. The difference between the prior art references and the claimed invention is that neither teaches an autoinjector device.
	The ‘353 patent teaches an autoinjector or autoinjector pen containing a liquid therapeutic agent, including SOLIRIS/eculizumab (see e.g. Col.7 line 64 to Col.8 line 34, Col.9 lines 5-11, 35-41, and 63). As one of ordinary skill in the art recognizes, eculizumab is a C5 inhibitory antibody functioning to prevent activation of C5a and C5b. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the composition of ‘936 and Anonymous containing SEQ ID NO: 194 in a PBS buffer for injection could have been placed into an autoinjector used by ‘353 to administer a composition with the same target of C5. The skilled artisan would have found a rationale to place the composition in an autoinjector for (1) ease of delivery and (2) because the peptide of ‘936 and the eculizumab of ‘353 target the same pathways for conversion of C5 into C5a and C5b. There would have been a reasonable expectation of success because placing therapeutics into autoinjector devices was known in the art, and the smaller size of the ‘936 peptide as compared to the antibody of ‘353 would make them highly likely to be successfully administered via an autoinjector process. The invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658